


Exhibit 10.30

 

AMENDMENT NUMBER ONE

TO

TDS TELECOMMUNICATIONS CORPORATION

EXECUTIVE DEFERRED COMPENSATION PROGRAM

 

WHEREAS, TDS Telecommunications Corporation, a Delaware corporation (the
“Company”), has heretofore adopted and maintains a deferred compensation plan
for the benefit of its employees and employees of affiliates of the Company
which are participating employers, designated the “TDS Telecommunications
Corporation Executive Deferred Compensation Program” (the “Plan”); and

 

WHEREAS, the Company desires to amend the Plan to change the method of
determining the rate of interest to be used for monthly crediting to each
Participant’s Account.

 

NOW, THEREFORE, pursuant to the power of amendment contained in Section 8.1 of
the Plan, the Plan is hereby amended, effective for Plan Years beginning on and
after January 1, 2009 by restating the first sentence of Section 4.2 to read as
follows:

 

Section 4.2.  Crediting of Interests.  On the last day of each month until all
of a Participant’s Deferred Compensation Account has been paid (or forfeited
pursuant to Section 7.9), there shall be credited to the balance of such
Deferred Compensation Account interest compounded monthly computed at a rate
equal to one-twelfth (1/12) of the sum of (i) the average thirty (30) year
Treasury Bond rate of interest (as published on the U.S. Department of Treasury
website for the last business day of such month) plus (ii) 1.25 percentage
point.

 

IN WITNESS WHEREOF, the Company has caused this Amendment Number One to the TDS
Telecommunications Corporation Executive Deferred Compensation Program to be
adopted this 8th day of October, 2008.

 

 

TDS TELECOMMUNICATIONS CORPORATION

 

 

 

 

 

By:

/S/ Michael A. Pandow

 

 

Michael A. Pandow

 

 

Senior Vice President Human Resources

and Administration

 

1

--------------------------------------------------------------------------------
